Exhibit 10.25
Cardica, Inc.
Change in Control Severance Benefit Plan
Section 1. Introduction.
          The Cardica, Inc. Change in Control Severance Benefit Plan (the
“Plan") has been established effective February 11, 2009 (the “Effective Date").
The purpose of the Plan is to provide for severance benefits to certain eligible
employees of Cardica, Inc. (the “Company") whose employment with the Company is
involuntarily terminated in connection with a change in the control of the
Company. This Plan supersedes any previously established or maintained severance
benefit agreement, plan, policy or practice applicable to any of the Company’s
eligible employees in connection with a Qualifying Termination, whether formal
or informal, written or unwritten. This Plan also supersedes any employment
agreement between the Company and an Eligible Employee regarding such
individual’s rights to severance benefits in connection with a Qualifying
Termination. This Plan document also is the Summary Plan Description for the
Plan.
Section 2. Definitions.
          For purposes of the Plan, certain terms are defined as follows:
          (a) “Base Salary” means the Eligible Employee’s annual rate of base
pay (excluding incentive pay, premium pay, commissions, overtime, bonuses and
other forms of variable compensation).
          (b) “Board” means the Company’s Board of Directors.
          (c) “Bonus Amount” means (1) the average annual incentive bonus paid
to the Eligible Employee in the two most recent full bonus years or (2) if the
Eligible Employee has not been employed by the Company during the entirety of
the two most recent bonus years, the Eligible Employee’s target annual incentive
bonus for the year of termination.
          (d) “Cause” means any of the following events occurs (as determined in
good faith by a majority of the members of the Board who are not the Eligible
Employee in question):
               (1) the Eligible Employee’s conviction of, or a plea of nolo
contendere with respect to, a felony involving moral turpitude;
               (2) willful and continued failure by the Eligible Employee to
substantially perform the Eligible Employee’s assigned duties after written
notice and a reasonable opportunity to cure (if capable of cure);
               (3) any (x) willful engagement in fraud or dishonesty in the
Eligible Employee’s performance of duties to the Company or (y) willful
misconduct or gross negligence independent of the Company, in each case under
clause “y” of this Section 2(d)(3) that has a material adverse impact upon the
operations, business, affairs, reputation or valuation of the Company; or
               (4) willful noncompliance by the Eligible Employee with any
material written policy of the Company or any willful breach of any material
written agreement between the Eligible Employee and the Company, in either case,
which has a material adverse impact on the operations, business affairs,
reputation or valuation of the Company.

 



--------------------------------------------------------------------------------



 



          (e) “Change in Control” means the occurrence, in a single transaction
or in a series of related transactions, of any one or more of the following
events:
               (1) any Exchange Act Person becomes the owner, directly or
indirectly, of securities of the Company representing more than thirty-five
percent (35%) of the combined voting power of the Company’s then outstanding
securities other than by virtue of a merger, consolidation or similar
transaction. Notwithstanding the foregoing, a Change in Control shall not be
deemed to occur (A) on account of the acquisition of securities of the Company
by an investor, any affiliate thereof or any other Exchange Act Person from the
Company in a transaction or series of related transactions the primary purpose
of which is to obtain financing for the Company through the issuance of equity
securities or (B) solely because the level of ownership held by any Exchange Act
Person (the “Subject Person") exceeds the designated percentage threshold of the
outstanding voting securities as a result of a repurchase or other acquisition
of voting securities by the Company reducing the number of shares outstanding,
provided that if a Change in Control would occur (but for the operation of this
sentence) as a result of the acquisition of voting securities by the Company,
and after such share acquisition, the Subject Person becomes the owner of any
additional voting securities that, assuming the repurchase or other acquisition
had not occurred, increases the percentage of the then outstanding voting
securities owned by the Subject Person over the designated percentage threshold,
then a Change in Control shall be deemed to occur;
               (2) there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company and, immediately
after the consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;
               (3) the stockholders of the Company approve or the Board approves
a plan of complete dissolution or liquidation of the Company, or a complete
dissolution or liquidation of the Company shall otherwise occur;
               (4) there is consummated a sale, lease, exclusive license or
other disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are Owned by
stockholders of the Company in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition; or
               (5) such other transaction or series of transactions as may be
determined by the Board in its discretion.
     Notwithstanding the foregoing, the term Change in Control shall not
include: (A) a sale of assets, merger or other transaction effected exclusively
for the purpose of changing the domicile of the Company, (B) the sale of equity
securities by the Company in a transaction consummated principal for capital
raising purposes in which cash is received by the Company, or indebtedness of
the Company converted or cancelled, or any combination thereof, in exchange for
such equity securities, or (C) a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their ownership of the
outstanding voting securities of the Company immediately prior to such
transaction.
          (f) “Code” means the Internal Revenue Code of 1986, as amended.

 



--------------------------------------------------------------------------------



 



          (g) “Director” means an Eligible Employee who is employed at the level
of a director.
          (h) “Eligible Employee” means an employee of the Company serving at or
above the level of Director (i) who is notified by the Company in a writing in
substantially the form attached hereto as Exhibit A (the “Designation Form”)
that he or she is eligible for participation in the Plan and (ii) who accepts
such designation by signing and returning the Designation Form within the
required period. The determination of whether an employee is an Eligible
Employee shall be made by the Board, in its sole discretion, and such
determination shall be binding and conclusive on all persons.
          (i) “Equity Awards” means all stock options, restricted stock awards,
stock appreciation rights, stock unit awards, and other equity incentive awards
covering the Company’s common stock that are held by an Eligible Employee and
remain outstanding and unvested as of immediately prior to the Qualifying
Termination.
          (j) “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.
          (k) “Exchange Act Person” means any natural person, entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (i) the Company or any subsidiary of the
Company, (ii) any employee benefit plan of the Company or any subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) an entity owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their ownership of stock of
the Company; or (v) any natural person, entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the Effective Date, is
the owner, directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities.
          (l) “Qualifying Termination” means an involuntary termination without
Cause immediately prior to, on, or within eighteen (18) months after, the
effective date of the Change in Control, or a Resignation for Good Reason on or
within eighteen (18) months after the effective date of the Change in Control,
in either case, provided such termination of employment is a “separation from
service” for purposes of Treasury Regulation Section 1.409A-1(h).
          (m) “Resignation for Good Reason” means the Eligible Employee resigns
from all positions (including membership on the Board) he or she then holds with
the Company (or any successor thereto) if and only if:
               (1) one of the following actions has been taken:
                    (i) there is a material adverse change in duties or
responsibilities of Eligible Employee, including but not limited to demotion
from current position; provided, however, that a change in job position
(including, without limitation, a change in title) shall not be deemed a
“material adverse change” unless Purchaser’s new duties or responsibilities are
substantially reduced from the prior duties;
                    (ii) there is a material reduction in the Eligible
Employee’s annual base salary, except for a reduction of not more than 10% that
is applicable to all Eligible Employees;
                    (iii) the Eligible Employee is required to relocate his or
her primary work location to a facility or location that would increase the
Eligible Employee’s one way commute distance by more than fifty (50) miles from
the Eligible Employee’s primary work location as of immediately prior to such
change;
                    (iv) the Company materially breaches its obligations under
this Plan or any then-effective written employment agreement with the Eligible
Employee; or
                    (v) any acquirer, successor or assignee of the Company fails
to assume

 



--------------------------------------------------------------------------------



 



and perform, in all material respects, the obligations of the Company hereunder;
and
               (2) the Eligible Employee provides written notice to the
Company’s Secretary within the 60-day period immediately following such action
that the Eligible Employee believes one of the actions set forth in
Section 2(m)(1) has been taken; and
               (3) such action (if possible to remedy) is not remedied by the
Company within thirty (30) days following the Company’s receipt of such written
notice; and
               (4) the Eligible Employee’s resignation is effective not later
than sixty (60) days after the expiration of such thirty (30) day cure period.
Section 3. Eligibility For Benefits.
          (a) General Rules. Subject to the requirements of the Plan, the
Company will provide the severance benefits described in Section 4 to Eligible
Employees, provided that in order to be eligible to receive severance benefits
under the Plan:
               (1) an Eligible Employee must remain on the job and
satisfactorily provide services to the Company until the Qualifying Termination
date.
               (2) an Eligible Employee must execute a general waiver and
release in substantially the form attached hereto as Exhibit B, Exhibit C or
Exhibit D, as appropriate, within the time frame set forth therein and such
release must become effective in accordance with its terms. The Company, in its
sole discretion, may modify the form of the required release to comply with
applicable law and shall determine the form of the required release, which may
be incorporated into a termination agreement or other agreement with the
Eligible Employee.
               (3) an Eligible Employee must remain in compliance with his or
her continuing obligations to the Company, including obligations under his or
her Employee Proprietary Information and Inventions Agreement (such agreement,
or any similar agreement, the “Inventions Agreement").
               (4) in addition to any non-solicitation obligations owed by the
Eligible Employee to the Company pursuant to the Inventions Agreement, an
Eligible Employee must, for the period stated below after Qualifying Termination
date, not induce any employee of the Company to leave the employ of the Company.

      Eligible Employee’s Position/Level Immediately     Prior to Qualifying
Termination   Non-Solicitation Period CEO   18 months Vice President   12 months
Director   4 months

          (b) Exceptions to Benefit Entitlement. An employee, including an
employee who otherwise is an Eligible Employee, will not receive benefits under
the Plan (or will receive reduced benefits under the Plan) in the following
circumstances, as determined by the Company in its sole discretion:
               (1) The employee’s employment terminates other than as a result
of a Qualifying Termination (including, but not limited to, a termination for
Cause prior to the effective date of a previously scheduled Qualifying
Termination, a termination as a result of death or disability, a termination
arising as a result of the employee failing to accept an offer of employment
from the acquirer/successor entity on terms that do not give rise to a right to
a Resignation for Good Reason, or the employee voluntarily terminates employment
with the

 



--------------------------------------------------------------------------------



 



Company other than as a Resignation for Good Reason). Voluntary terminations
include, but are not limited to, resignation, retirement, failure to return from
a leave of absence on the scheduled date and/or termination in order to accept
employment with another entity (including but not limited to any entity that is
wholly or partly owned (directly or indirectly) by the Company or an affiliate
of the Company).
               (2) The employee has not signed an enforceable Inventions
Agreement covering the employee’s period of employment with the Company (and
with any predecessor) and does not confirm in writing that he or she is and
shall remain subject to the terms of that Inventions Agreement in accordance
with its terms.
               (3) The employee has otherwise failed to comply with the terms of
this Plan.
Section 4. Type and Amount Of Benefits.
          (a) Cash Severance Benefits. An Eligible Employee who suffers a
Qualifying Termination will receive the following cash severance benefits (the
“Cash Severance") subject to the terms of the Plan:
               (1) CEO and Vice Presidents. The Eligible Employee who is the CEO
or a Vice President immediately prior to the event giving rise to the Qualifying
Termination shall be entitled to Cash Severance equal to the product of (1) the
sum of (i) the Eligible Employee’s Base Salary in effect immediately prior to
the event giving rise to the Qualifying Termination and (ii) the Eligible
Employee’s Bonus Amount (such sum, the “Cash Amount") and (2) the “Multiple” set
forth in the following table:

      Eligible Employee’s Position/Level Immediately     Prior to the Qualifying
Termination Event   Multiple CEO   1.5 Vice President   1.0

     The Cash Severance will be paid in a lump sum on the first regular payroll
pay date following the effective date of the general waiver and release, but in
no event later than March 15 of the year following the year in which the
Qualifying Termination occurs.
               (2) Directors. Each Eligible Employee who is a Director
immediately prior to the event giving rise to the Qualifying Termination shall
be entitled to receive Cash Severance equal to four (4) months of the Eligible
Employee’s Base Salary in effect immediately prior to the event giving rise to
the Qualifying Termination. The Cash Severance will be paid in a lump sum on the
first regular payroll pay date following the effective date of the general
waiver and release, but in no event later than March 15 of the year following
the year in which the Qualifying Termination occurs.
          (b) COBRA Continuation Coverage. If the Eligible Employee was enrolled
in a group health (i.e., medical, dental, or vision) plan sponsored by the
Company or an affiliate of the Company immediately prior to the Qualifying
Termination, the Eligible Employee may be eligible to continue coverage under
such group plan (or to convert to an individual policy) following termination
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (together with
any state law of similar effect, “COBRA”). The Company (or its designated
representative) will notify the Eligible Employee of any such right to continue
such coverage at the time of termination. If an Eligible Employee makes a timely
election to continue such coverage pursuant to COBRA, the Company shall pay the
applicable premiums (or shall provide coverage under any self-funded plan) on
behalf of the Eligible Employee for the Eligible Employee’s continued coverage
under such plans, including coverage for the Eligible Employee’s eligible
dependents, for up to that number of months set forth below following the
Eligible Employee’s Qualifying Termination; provided, however, that no such
premium payments shall be made (and no coverage shall be provided under any
self-funded group health plan) following the date on which the Eligible Employee
and his eligible dependents cease (or would cease) to be eligible for continued
coverage under COBRA, including but not limited to the date on which the
Eligible Employee becomes covered by another group health plan,

 



--------------------------------------------------------------------------------



 



whether through a subsequent employer or otherwise. The Eligible Employee is
required to notify the Company immediately if the Eligible Employee becomes
covered by another group health plan, whether through a subsequent employer or
otherwise.

      Eligible Employee’s Position/Level Immediately   Months of Company-Paid
COBRA Prior to Qualifying Termination   Coverage CEO   18 Vice President   12
Director   4

     No provision of this Plan will affect the continuation coverage rules under
COBRA, except that the Company’s payment of applicable insurance premiums (or
waiver of any cost of coverage under any self-funded group health plan) in
accordance with the foregoing will be credited as payment by the Eligible
Employee for purposes of the Eligible Employee’s payment required under COBRA
(or the self-funded plan). Therefore, the period during which an Eligible
Employee may elect to continue the Company’s health, dental, or vision plan
coverage at his or her own expense under COBRA, the length of time during which
COBRA coverage will be made available to the Eligible Employee, and all other
rights and obligations of the Eligible Employee under COBRA (except the
Company’s obligation to pay applicable insurance premiums in accordance with the
foregoing) will be applied in the same manner that such rules would apply in the
absence of this Plan. Upon the expiration of the period during which the Company
pays an Eligible Employee’s insurance premiums in accordance with the foregoing,
the Eligible Employee will be responsible for the entire payment of premiums for
continued coverage thereafter. For purposes of this Section 4(b), any applicable
insurance premiums that are paid by the Company shall not include any amounts
payable by an Eligible Employee under an Internal Revenue Code Section 125
health care reimbursement plan, which amounts, if any, are the sole
responsibility of the Eligible Employee.
          (c) Equity Vesting Acceleration. All Equity Awards held by the
Eligible Employee as of immediately prior to the Qualifying Termination shall
become fully vested and, as applicable, exercisable as of the date of the
Qualifying Termination.
          (d) Additional Benefits. Notwithstanding the foregoing, the Company
may, in its sole discretion, authorize benefits in an amount in addition to
those benefits set forth in this Section 4 to an Eligible Employee. The
provision of any such benefits to an Eligible Employee shall in no way obligate
the Company to provide such benefits to any other Eligible Employee or to any
other employee, even if similarly situated. Receipt of such additional benefits
may be subject to a covenant of confidentiality and non-disclosure and to the
execution of a release.
          (e) Certain Reductions.
               (1) The Company shall reduce an Eligible Employee’s severance
benefits under this Plan, in whole or in part, by any other severance benefits,
pay in lieu of notice, or other similar benefits payable to the Eligible
Employee by the Company in connection with the Eligible Employee’s Qualifying
Termination, including but not limited to any payments or benefits that are due
pursuant to (i) any other severance plan, policy or practice, or any
individually negotiated employment contract or agreement with the Company
relating to severance benefits, in each case, as is in effect on the Eligible
Employee’s termination date, (ii) any applicable legal requirement, including,
without limitation, the Worker Adjustment and Retraining Notification Act or any
state or local law of similar effect, or (iii) any Company policy or practice
providing for the Eligible Employee to remain on the payroll without being in
active service for a limited period of time after being given notice of the
termination of the Eligible Employee’s employment. The benefits provided under
this Plan are intended to satisfy, to the greatest extent possible, any and all
statutory obligations that may arise out of an Eligible Employee’s termination
of employment, and the Plan Administrator shall so construe and implement the
terms of the Plan. In the Company’s

 



--------------------------------------------------------------------------------



 



sole discretion, such reductions may be applied on a retroactive basis, with
severance benefits previously paid being recharacterized as payments pursuant to
the Company’s statutory obligation.
               (2) If an Eligible Employee is indebted to the Company at his or
her termination date, the Company reserves the right to offset any severance
payments under the Plan by the amount of such indebtedness.
               (3) All payments under the Plan will be subject to applicable
withholding for federal, state and local taxes.
               (4) If any payment or benefit (including payments and benefits
pursuant to this Plan) that an Eligible Employee would receive in connection
with a Change in Control from the Company or otherwise (“Payment") would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax"), then the Company shall cause to be
determined, before any amounts of the Payment are paid to the Eligible Employee,
which of the following two alternative forms of payment shall be paid to the
Eligible Employee: (A) the payment in full of the entire amount of the Payment
(a “Full Payment"), or (B) the payment of only a part of the Payment so that the
Eligible Employee receives the largest payment possible without the imposition
of the Excise Tax (such lesser amount, a “Reduced Payment"). The Company shall
pay the Reduced Payment only if (x) payment of the Full Amount would result in
the imposition of the Excise Tax, (y) payment of the Reduced Payment would not,
and (z) in the case of Eligible Employees who are not Directors, the Reduced
Payment is not less than the Full Payment minus an amount of cash not exceeding
the product of (I) the Multiple — 0.5 and (II) the Cash Amount.
                    (i) If the Full Payment is made and is subject to the Excise
Tax, the Company shall pay, and the Eligible Employee shall be entitled to
receive, an additional payment (a “Gross-Up Payment") from the Company in an
amount equal to (A) the Excise Tax on the Full Payment, (B) any interest or
penalties imposed on the Eligible Employee with respect to the Excise Tax on the
Full Payment, and (C) an additional amount sufficient to pay the Excise Tax and
the federal and state income and employment taxes arising from the payments made
by the Company to the Eligible Employee pursuant to (A), (B) and (C) — that is,
a gross-up ad infinitim. Except as otherwise provided herein, the Eligible
Employee shall not be entitled to any additional payments or other indemnity
arrangements in connection with the Payment or the Gross-Up Payment.
                    (ii) For purposes of determining whether to make a Full
Payment or a Reduced Payment, and for purposes of determining the amount of any
Gross-Up Payment, the Eligible Employee shall be deemed to have: (A) paid
federal income taxes at the highest marginal rate of federal income and
employment taxation for the applicable calendar year, and (B) paid applicable
state and local income taxes at the highest rate of taxation for the applicable
calendar year, net of the maximum reduction in federal income taxes which could
be obtained from deduction of such state and local taxes.
                    (iii) If a Reduced Payment is made, the Payment shall be
paid only to the extent permitted under the Reduced Payment alternative, and the
Eligible Employee shall have no rights to any additional payments and/or
benefits constituting the Payment. The reduction in the Payments shall occur
from the Cash Severance.
                    (iv) The independent registered public accounting firm
engaged by the Company for general audit purposes as of the day prior to the
effective date of the Change in Control shall make all determinations required
to be made under this Section 4(e)(4). If the independent registered public
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the Change in Control, the Company
shall appoint a nationally recognized independent registered public accounting
firm to make the determinations required hereunder. The Company shall bear all
expenses with respect to the determinations by such independent registered
public accounting firm required to be made hereunder. The firm engaged to make
the determinations hereunder shall provide its calculations, together with
detailed supporting documentation, to the Company and the Eligible Employee
within thirty (30) calendar days after the date on which the Eligible Employee’s
right to a Payment is triggered (if requested at that time by the Company or the
Eligible Employee) or at such other time as reasonably requested by the Company
or the Eligible Employee. If the independent registered public accounting firm
determines that no Excise Tax is payable with respect to the Payment

 



--------------------------------------------------------------------------------



 



(either upon payment of the Full Payment or the Reduced Payment), it shall
furnish the Company and the Eligible Employee with an opinion reasonably
acceptable to the Eligible Employee that no Excise Tax will be imposed with
respect to such Payment. If the firm determines that an Excise Tax is payable
with respect to the Payment and that a Gross-Up Payment is due to the Eligible
Employee, the Company shall pay the Gross-Up Payment not later than thirty
(30) days after the date on which the Eligible Employee remits the Excise Tax to
the appropriate taxing authorities. Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon the
Company and the Eligible Employee.
Section 5. Other Employee Benefits.
     All other payments and benefits (such as life insurance, disability
coverage, and 401(k) plan coverage) terminate as of the Eligible Employee’s
termination date or such earlier date as may be required under the applicable
plan or policy (except to the extent that a conversion privilege (at the
Eligible Employee’s expense) may be available thereunder).
Section 6. Return of Company Property.
          An Eligible Employee will not be entitled to any severance benefit
under the Plan unless and until the Eligible Employee returns all Company
Property. For this purpose, “Company Property” means all Company documents (and
all copies thereof) and other Company property which the Eligible Employee had
in his or her possession at any time, including, but not limited to, Company
files, notes, drawings, records, plans, forecasts, reports, studies, analyses,
proposals, agreements, financial information, research and development
information, sales and marketing information, operational and personnel
information, specifications, code, software, databases, computer-recorded
information, tangible property and equipment (including, but not limited to,
computers, facsimile machines, mobile telephones, servers), credit cards, entry
cards, identification badges and keys; and any materials of any kind which
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof in whole or in part). In addition, the Eligible
Employee must provide the Company with all logins, passwords, and similar
information created by the Eligible Employee for the Company Property.
Section 7. Section 409A.
          Notwithstanding any payment schedule to the contrary contained herein,
if the Company (or, if applicable, the successor entity thereto) determines that
the payments and benefits provided under the Plan (the “Plan Payments”)
constitute “deferred compensation” under Code Section 409A (together, with any
state law of similar effect, “Section 409A”) and an Executive is a “specified
employee” of the Company or any successor entity thereto, as such term is
defined in Section 409A(a)(2)(B)(i) (a “Specified Employee"), then, solely to
the extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, the timing of the Plan Payments shall be
delayed as follows: on the earlier to occur of (i) the date that is six months
and one day after the Eligible Employee’s “separation from service” (as defined
under Section 409A) or (ii) the date of the Executive’s death (such earlier
date, the “Delayed Initial Payment Date"), the Company (or the successor entity
thereto, as applicable) shall (A) pay to the Eligible Employee a lump sum amount
equal to the sum of the Plan Payments that the Eligible Employee would otherwise
have received through the Delayed Initial Payment Date if the commencement of
the payment of the Plan Payments had not been delayed pursuant to this Section 7
and (B) commence paying the balance of the Plan Payments in accordance with the
applicable payment schedules set forth in Section 4 above. For the avoidance of
doubt, it is intended that the Plan Payments satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A provided under
Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). Each
payment under this Plan is intended to be a separate payment for purposes of
Section 409A.
Section 8. Reemployment.
          In the event of an Eligible Employee’s reemployment by the Company
during the period of time in respect of which severance benefits pursuant to
Section 4 have been paid, the Company, in its sole and absolute discretion, may
require such Eligible Employee to repay to the Company all or a portion of such
severance benefits as a condition of reemployment.

 



--------------------------------------------------------------------------------



 



Section 9. Right To Interpret Plan; Amendment and Termination.
          (a) Exclusive Discretion. The Plan Administrator shall have the
exclusive discretion and authority to establish rules, forms, and procedures for
the administration of the Plan and to construe and interpret the Plan and to
decide any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The rules, interpretations, computations and other
actions of the Plan Administrator shall be binding and conclusive on all
persons.
          (b) Amendment or Termination.
               (1) This Plan will have an initial term of two (2) years from the
Effective Date, and will renew automatically for successive one (1) year terms
thereafter unless notice of termination of the Plan is given by the Board to all
Eligible Employees at least one hundred and eighty (180) days in advance of any
such renewal date.
               (2) The Company reserves the right to amend this Plan or the
benefits provided hereunder at any time; provided, however, that no such
amendment shall affect the right to any unpaid benefit of any Eligible Employee
whose Qualifying Termination date has occurred prior to the amendment of the
Plan.
               (3) Any purported adverse amendment or termination of this Plan
(and the exhibits and appendices hereto) within the time period beginning
immediately prior to the effective date of the Change in Control and ending
eighteen (18) months and one (1) day after the effective date of the Change in
Control will not be effective as to any Eligible Employee who has not consented,
in writing, to such amendment or termination.
               (4) Any action amending or terminating the Plan shall be in
writing and executed by a member of the Board of Directors of the Company (or
its duly authorized designee).
Section 10. No Implied Employment Contract.
          The Plan shall not be deemed (i) to give any employee or other person
any right to be retained in the employ of the Company or (ii) to interfere with
the right of the Company to discharge any employee or other person at any time,
with or without cause, which right is hereby reserved.
Section 11. Legal Construction.
          This Plan is intended to be governed by and shall be construed in
accordance with ERISA and, to the extent not preempted by ERISA, the laws of the
State of California.
Section 12. Claims, Inquiries And Appeals.
          (a) Applications for Benefits and Inquiries. Any application for
benefits, inquiries about the Plan or inquiries about present or future rights
under the Plan must be submitted to the Plan Administrator in writing by an
applicant (or his or her authorized representative). The Plan Administrator is:
Cardica, Inc.
Attn: Secretary
900 Saginaw Drive
Redwood City, California 94063
          (b) Denial of Claims. In the event that any application for benefits
is denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

 



--------------------------------------------------------------------------------



 



               (1) the specific reason or reasons for the denial;
               (2) references to the specific Plan provisions upon which the
denial is based;
               (3) a description of any additional information or material that
the Plan Administrator needs to complete the review and an explanation of why
such information or material is necessary; and
               (4) an explanation of the Plan’s review procedures and the time
limits applicable to such procedures, including a statement of the applicant’s
right to bring a civil action under Section 502(a) of ERISA following a denial
on review of the claim, as described in Section 12(d) below.
          This notice of denial will be given to the applicant within ninety
(90) days after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.
          This notice of extension will describe the special circumstances
necessitating the additional time and the date by which the Plan Administrator
is to render its decision on the application.
          (c) Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review shall be in writing and shall be addressed to:
Cardica, Inc.
Attn: Secretary
900 Saginaw Drive
Redwood City, California 94063
          A request for review must set forth all of the grounds on which it is
based, all facts in support of the request and any other matters that the
applicant feels are pertinent. The applicant (or his or her representative)
shall have the opportunity to submit (or the Plan Administrator may require the
applicant to submit) written comments, documents, records, and other information
relating to his or her claim. The applicant (or his or her representative) shall
be provided, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to his or her claim.
The review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.
          (d) Decision on Review. The Plan Administrator will act on each
request for review within sixty (60) days after receipt of the request, unless
special circumstances require an extension of time (not to exceed an additional
sixty (60) days), for processing the request for a review. If an extension for
review is required, written notice of the extension will be furnished to the
applicant within the initial sixty (60) day period. This notice of extension
will describe the special circumstances necessitating the additional time and
the date by which the Plan Administrator is to render its decision on the
review. The Plan Administrator will give prompt, written or electronic notice of
its decision to the applicant. Any electronic notice will comply with the
regulations of the U.S. Department of Labor. In the event that the Plan
Administrator confirms the denial of the application for benefits in whole or in
part, the notice will set forth, in a manner calculated to be understood by the
applicant, the following:
               (1) the specific reason or reasons for the denial;
               (2) references to the specific Plan provisions upon which the
denial is based;

 



--------------------------------------------------------------------------------



 



               (3) a statement that the applicant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to his or her claim; and
               (4) a statement of the applicant’s right to bring a civil action
under Section 502(a) of ERISA.
          (e) Rules and Procedures. The Plan Administrator will establish rules
and procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.
          (f) Exhaustion of Remedies. No legal action for benefits under the
Plan may be brought until the applicant (i) has submitted a written application
for benefits in accordance with the procedures described by Section 12(a) above,
(ii) has been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 12(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to a Participant’s claim
or appeal within the relevant time limits specified in this Section 12, the
Participant may bring legal action for benefits under the Plan pursuant to
Section 502(a) of ERISA.
Section 13. Basis Of Payments To And From Plan.
          The Plan shall be unfunded, and all benefits under the Plan shall be
paid only from the general assets of the Company. An Eligible Employee’s right
to receive payments under the Plan is no greater than that of the Company’s
unsecured general creditors. Therefore, if the Company were to become insolvent,
the Eligible Employee might not receive benefits under the Plan.
Section 14. Other Plan Information.
          (a) Employer and Plan Identification Numbers. The Employer
Identification Number assigned to the Company (which is the “Plan Sponsor” as
that term is used in ERISA) by the Internal Revenue Service is 94-3287832. The
Plan Number assigned to the Plan by the Plan Sponsor pursuant to the
instructions of the Internal Revenue Service is 515.
          (b) Ending Date for Plan’s Fiscal Year. The date of the end of the
fiscal year for the purpose of maintaining the Plan’s records is June 30. The
Plan is a welfare benefit plan.
          (c) Agent for the Service of Legal Process. The agent for the service
of legal process with respect to the Plan is:
Cardica, Inc.
Attn: Secretary
900 Saginaw Drive
Redwood City, California 94063
          (d) Plan Sponsor and Administrator. The “Plan Sponsor” and the “Plan
Administrator” of the Plan is:
Cardica, Inc.
Attn: Secretary
900 Saginaw Drive
Redwood City, California 94063

 



--------------------------------------------------------------------------------



 



     The Plan Sponsor’s and Plan Administrator’s telephone number is
(650) 364-9975. The Plan Administrator is the named fiduciary charged with the
responsibility for administering the Plan.
Section 15. Statement Of ERISA Rights.
          Participants in this Plan are entitled to certain rights and
protections under ERISA. If you are an Eligible Employee, you are considered a
participant in the Plan and, under ERISA, you are entitled to:
          (a) Receive Information About Your Plan and Benefits
               (1) Examine, without charge, at the Plan Administrator’s office
and at other specified locations, such as worksites, all documents governing the
Plan and a copy of the latest annual report (Form 5500 Series), if applicable,
filed by the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration;
               (2) Obtain, upon written request to the Plan Administrator,
copies of documents governing the operation of the Plan and copies of the latest
annual report (Form 5500 Series), if applicable, and an updated (as necessary)
Summary Plan Description. The Administrator may make a reasonable charge for the
copies; and
               (3) Receive a summary of the Plan’s annual financial report, if
applicable. The Plan Administrator is required by law to furnish each
participant with a copy of this summary annual report.
          (b) Prudent Actions by Plan Fiduciaries. In addition to creating
rights for Plan participants, ERISA imposes duties upon the people who are
responsible for the operation of the employee benefit plan. The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer, your union or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a Plan benefit or exercising your rights under ERISA.
          (c) Enforce Your Rights. If your claim for a Plan benefit is denied or
ignored, in whole or in part, you have a right to know why this was done, to
obtain copies of documents relating to the decision without charge, and to
appeal any denial, all within certain time schedules.
     Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.
     If you have completed the claims and appeals procedure described above and
have a claim for benefits which is denied or ignored, in whole or in part, you
may file suit in a state or Federal court.
     If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.
          (d) Assistance with Your Questions. If you have any questions about
the Plan, you should contact the Plan Administrator. If you have any questions
about this statement or about your rights under ERISA, or if you need assistance
in obtaining documents from the Plan Administrator, you should contact the
nearest office of the Employee Benefits Security Administration, U.S. Department
of Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. You
may also obtain certain publications about

 



--------------------------------------------------------------------------------



 



your rights and responsibilities under ERISA by calling the publications hotline
of the Employee Benefits Security Administration or accessing its website at
http://www.dol.gov/ebsa/.
Section 16. Circular 230 Disclaimer.
          THE FOLLOWING DISCLAIMER IS PROVIDED IN ACCORDANCE WITH THE INTERNAL
REVENUE SERVICE’S CIRCULAR 230 (21 CFR PART 10). ANY ADVICE IN THIS PLAN IS NOT
INTENDED OR WRITTEN TO BE USED, AND IT CANNOT BE USED BY YOU FOR THE PURPOSE OF
AVOIDING ANY PENALTIES THAT MAY BE IMPOSED ON YOU. ANY ADVICE IN THIS PLAN WAS
WRITTEN TO SUPPORT THE PROMOTION OR MARKETING OF PARTICIPATION IN THE COMPANY’S
CHANGE IN CONTROL SEVERANCE PLAN. YOU SHOULD SEEK ADVICE BASED ON YOUR
PARTICULAR CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISOR.
Section 17. Execution.
          To record the adoption of the Plan as set forth herein, effective as
of February 11, 2009, Cardica, Inc. has caused its duly authorized officer to
execute the same on February 11, 2009.

                  Cardica, Inc.    
 
           
 
  By:   /s/ Robert Y. Newell    
 
           
 
           
 
  Title:   Chief Financial Officer    
 
           

 



--------------------------------------------------------------------------------



 



Exhibit A
DESIGNATION FORM
On                      ___, 2009, the Compensation Committee of the Board of
Directors of Cardica, Inc. (the “Company") designated you as an employee
eligible for participation in the Company’s Change in Control Severance Benefit
Plan (the “Plan"). In order to be eligible to receive payments and benefits
under the Plan, you must sign and return this Designation Form to the Company
within thirty (30) days of your receipt of this Designation Form and a copy of
the Plan. By signing this Designation Form, you acknowledge that you have
reviewed the Plan and you understand and agree to all of the terms and
conditions thereof. You understand and agree that by accepting the designation
as an Eligible Employee (as defined in the Plan), your rights under the Plan
supersede and replace any rights you have to severance benefits under any other
plan, policy or practice of the Company, or under any written or unwritten
agreement with the Company with respect to a termination that constitutes a
Qualifying Termination. You further understand that nothing in this Designation
Form or the terms of the Plan modifies the at-will nature of your employment
with the Company or the Company’s ability to terminate your participation in the
Plan as provided in the Plan.

            Sincerely,             [Name],
[Title]  

     
Acknowledged and Agreed:
   
 
   
 
[Name]
   
 
   
 
Date
   

A-1.

 



--------------------------------------------------------------------------------



 



Exhibit B
RELEASE AGREEMENT
     I understand and agree completely to the terms set forth in the Cardica,
Inc. Change in Control Severance Benefit Plan (the “Plan").
     I understand that this Release Agreement (“Release"), together with the
Plan, constitutes the complete, final and exclusive embodiment of the entire
agreement between Cardica, Inc. (the “Company") and me with regard to the
subject matter hereof. I am not relying on any promise or representation by the
Company that is not expressly stated therein. Certain capitalized terms used in
this Release are defined in the Plan.
     I hereby acknowledge and reaffirm my continuing obligations under the
Company’s Proprietary Information and Inventions Agreement that I signed in
connection with my employment. In addition, I hereby represent that I have been
paid all compensation owed and for all hours worked, have received all the leave
and leave benefits and protections for which I am eligible, pursuant to the
Family and Medical Leave Act or otherwise, and have not suffered any on-the-job
injury for which I have not already filed a workers’ compensation claim.
     Except as otherwise set forth in this Release, in exchange for the benefits
I will receive pursuant to the Plan which I am not otherwise entitled to
receive, and as required by the Plan, I hereby generally and completely release,
acquit and forever discharge the Company and its parent, subsidiary, and
affiliated entities, along with its and their predecessors and successors and
their respective directors, officers, employees, shareholders, stockholders,
partners, agents, attorneys, insurers, affiliates and assigns (collectively, the
“Released Parties"), of and from any and all claims, liabilities and
obligations, both known and unknown, that arise from or are in any way related
to events, acts, conduct, or omissions occurring at any time prior to and
including the date that I sign this Release (collectively, the “Released
Claims"). The Released Claims include, but are not limited to: (a) all claims
arising out of or in any way related to my employment with the Company, or the
termination of that employment; (b) all claims related to my compensation or
benefits from the Company, including salary, bonuses, commissions, other
incentive compensation, vacation pay and the redemption thereof, expense
reimbursements, severance payments, fringe benefits, stock, stock options, or
any other ownership or equity interests in the Company; (c) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (d) all tort claims, including but not limited to
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
but not limited to claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Age Discrimination in Employment Act of 1967 (as amended)
(the “ADEA”), and the California Fair Employment and Housing Act (as amended).
Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims"): (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company to
which I am a party, the charter, bylaws, or under applicable law; (b) any rights
which are not waivable as a matter of law; or (c) any claims for breach of the
Plan arising after the date that I sign the Release. In addition, nothing in
this Release prevents me from filing, cooperating with, or participating in any
investigation or proceeding before the Equal Employment Opportunity Commission,
the Department of Labor, the California Department of Fair Employment and
Housing, or any other government agency, except that I hereby waive my right to
any monetary benefits in connection with any such claim, charge, investigation
or proceeding. I hereby represent and warrant that, other than the Excluded
Claims, I am not aware of any claims I have or might have against any of the
Released Parties that are not included in the Released Claims.
     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, that the consideration given for the Release
is in addition to anything of value to which I was already entitled, and that I
have been advised by this writing, as required by the ADEA, that: (a) my release
of claims does not apply to any rights or claims that arise after the date I
sign this Release; (b) I should consult with an attorney prior to signing this
Release (although I may choose voluntarily not to do so); (c) I have twenty-one
(21) days to consider this Release (although I may choose voluntarily to sign it
sooner); (d) I have seven (7) days following the date I sign this Release to
revoke it by providing written notice of my revocation to the Company’s Chief
Executive

B-2.



--------------------------------------------------------------------------------



 



Officer; and (e) this Release will not be effective until the date upon which
the revocation period has expired unexercised, which will be the eighth day
after I sign this Release (the “Effective Date").
     I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to my release of any
claims, including but not limited to my release of unknown and unsuspected
claims.
     In addition to the above: (a) I agree not to disparage the Company or any
of the other Released Parties in any manner likely to be harmful to its or their
business, business reputations, or personal reputations; (b) I agree to return,
no later than my employment termination date, all Company property, documents,
information, and materials, including but not limited to any and all embodiments
(e.g., notes, computer-recorded information) of the Company’s proprietary or
confidential information (and all reproductions thereof, in whole or in part) in
my possession or control; and (c) I will not voluntarily provide assistance,
information or advice, directly or indirectly (including through agents or
attorneys), to any person or entity in connection with any claim or cause of
action of any kind brought against the Company or its officers, directors, or
affiliated entities, nor induce or encourage any person or entity to bring such
claims; provided that it shall not violate this covenant if I testify truthfully
when required to do so by a valid subpoena or under similar compulsion of law.
     I acknowledge that to become effective, I must sign and return this Release
to the Company so that it is received not later than twenty-one (21) days
following the date it is provided to me.

                  Employee    
 
           
 
  Name:        
 
           
 
           
 
  Date:        
 
           

B-3.



--------------------------------------------------------------------------------



 



For Employees Age 40 or Older
Group Termination
Exhibit C
RELEASE AGREEMENT
     I understand and agree completely to the terms set forth in the Cardica,
Inc. Change in Control Severance Benefit Plan (the “Plan").
     I understand that this Release Agreement (“Release"), together with the
Plan, constitutes the complete, final and exclusive embodiment of the entire
agreement between Cardica, Inc. (the “Company") and me with regard to the
subject matter hereof. I am not relying on any promise or representation by the
Company that is not expressly stated therein. Certain capitalized terms used in
this Release are defined in the Plan.
     I hereby acknowledge and reaffirm my continuing obligations under the
Company’s Proprietary Information and Inventions Agreement that I signed in
connection with my employment. In addition, I hereby represent that I have been
paid all compensation owed and for all hours worked, have received all the leave
and leave benefits and protections for which I am eligible, pursuant to the
Family and Medical Leave Act or otherwise, and have not suffered any on-the-job
injury for which I have not already filed a workers’ compensation claim.
     Except as otherwise set forth in this Release, in exchange for the benefits
I will receive pursuant to the Plan which I am not otherwise entitled to
receive, and as required by the Plan, I hereby generally and completely release,
acquit and forever discharge the Company and its parent, subsidiary, and
affiliated entities, along with its and their predecessors and successors and
their respective directors, officers, employees, shareholders, stockholders,
partners, agents, attorneys, insurers, affiliates and assigns (collectively, the
“Released Parties"), of and from any and all claims, liabilities and
obligations, both known and unknown, that arise from or are in any way related
to events, acts, conduct, or omissions occurring at any time prior to and
including the date that I sign this Release (collectively, the “Released
Claims"). The Released Claims include, but are not limited to: (a) all claims
arising out of or in any way related to my employment with the Company, or the
termination of that employment; (b) all claims related to my compensation or
benefits from the Company, including salary, bonuses, commissions, other
incentive compensation, vacation pay and the redemption thereof, expense
reimbursements, severance payments, fringe benefits, stock, stock options, or
any other ownership or equity interests in the Company; (c) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (d) all tort claims, including but not limited to
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
but not limited to claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Age Discrimination in Employment Act of 1967 (as amended)
(the “ADEA”), and the California Fair Employment and Housing Act (as amended).
Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims"): (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company to
which I am a party, the charter, bylaws, or under applicable law; (b) any rights
which are not waivable as a matter of law; or (c) any claims for breach of the
Plan arising after the date that I sign the Release. In addition, nothing in
this Release prevents me from filing, cooperating with, or participating in any
investigation or proceeding before the Equal Employment Opportunity Commission,
the Department of Labor, the California Department of Fair Employment and
Housing, or any other government agency, except that I hereby waive my right to
any monetary benefits in connection with any such claim, charge, investigation
or proceeding. I hereby represent and warrant that, other than the Excluded
Claims, I am not aware of any claims I have or might have against any of the
Released Parties that are not included in the Released Claims.
     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, that the consideration given for the Release
is in addition to anything of value to which I was already entitled, and that I
have been advised by this writing, as required by the ADEA, that: (a) my release
of claims does not apply to any rights or claims that arise after the date I
sign this Release; (b) I should consult with an attorney prior to signing this
Release (although I may choose voluntarily not to do so); (c) I have forty-five
(45) days to consider this Release (although I may choose voluntarily to sign it
sooner); (d) I have seven (7) days following the date I sign this Release to
revoke it by providing written notice of my revocation to the Company’s Chief
Executive

C-1.



--------------------------------------------------------------------------------



 



For Employees Age 40 or Older
Group Termination
Officer; and (e) this Release will not be effective until the date upon which
the revocation period has expired unexercised, which will be the eighth day
after I sign this Release (the “Effective Date").
     I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to my release of any
claims, including but not limited to my release of unknown and unsuspected
claims.
     I hereby acknowledge that I have received with this Release a written
disclosure of all of the information required by the ADEA for group
terminations, including without limitation a detailed list of the job titles and
ages of all employees who were terminated in this group termination and the ages
of all employees of the Company in the same job classification or organizational
unit who were not terminated, along with information on the eligibility factors
used to select employees for the group termination.
     In addition to the above: (a) I agree not to disparage the Company or any
of the other Released Parties in any manner likely to be harmful to its or their
business, business reputations, or personal reputations; (b) I agree to return,
no later than my employment termination date, all Company property, documents,
information, and materials, including but not limited to any and all embodiments
(e.g., notes, computer-recorded information) of the Company’s proprietary or
confidential information (and all reproductions thereof, in whole or in part) in
my possession or control; and (c) I will not voluntarily provide assistance,
information or advice, directly or indirectly (including through agents or
attorneys), to any person or entity in connection with any claim or cause of
action of any kind brought against the Company or its officers, directors, or
affiliated entities, nor induce or encourage any person or entity to bring such
claims; provided that it shall not violate this covenant if I testify truthfully
when required to do so by a valid subpoena or under similar compulsion of law.
     I acknowledge that to become effective, I must sign and return this Release
to the Company so that it is received not later than forty-five (45) days
following the date this Release and the ADEA disclosure form is provided to me.

                  Employee    
 
           
 
  Name:        
 
           
 
           
 
  Date:        
 
           

C-2.



--------------------------------------------------------------------------------



 



Exhibit D
RELEASE AGREEMENT
     I understand and agree completely to the terms set forth in the Cardica,
Inc. Change in Control Severance Benefit Plan (the “Plan").
     I understand that this Release Agreement (“Release"), together with the
Plan, constitutes the complete, final and exclusive embodiment of the entire
agreement between Cardica, Inc. (the “Company") and me with regard to the
subject matter hereof. I am not relying on any promise or representation by the
Company that is not expressly stated therein. Certain capitalized terms used in
this Release are defined in the Plan.
     I hereby acknowledge and reaffirm my continuing obligations under the
Company’s Proprietary Information and Inventions Agreement that I signed in
connection with my employment. In addition, I hereby represent that I have been
paid all compensation owed and for all hours worked, have received all the leave
and leave benefits and protections for which I am eligible, pursuant to the
Family and Medical Leave Act or otherwise, and have not suffered any on-the-job
injury for which I have not already filed a workers’ compensation claim.
     Except as otherwise set forth in this Release, in exchange for the benefits
I will receive pursuant to the Plan which I am not otherwise entitled to
receive, and as required by the Plan, I hereby generally and completely release,
acquit and forever discharge the Company and its parent, subsidiary, and
affiliated entities, along with its and their predecessors and successors and
their respective directors, officers, employees, shareholders, stockholders,
partners, agents, attorneys, insurers, affiliates and assigns (collectively, the
“Released Parties"), of and from any and all claims, liabilities and
obligations, both known and unknown, that arise from or are in any way related
to events, acts, conduct, or omissions occurring at any time prior to and
including the date that I sign this Release (collectively, the “Released
Claims"). The Released Claims include, but are not limited to: (a) all claims
arising out of or in any way related to my employment with the Company, or the
termination of that employment; (b) all claims related to my compensation or
benefits from the Company, including salary, bonuses, commissions, other
incentive compensation, vacation pay and the redemption thereof, expense
reimbursements, severance payments, fringe benefits, stock, stock options, or
any other ownership or equity interests in the Company; (c) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (d) all tort claims, including but not limited to
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
but not limited to claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), and the California Fair Employment and Housing Act (as amended).
Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims"): (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company to
which I am a party, the charter, bylaws, or under applicable law; (b) any rights
which are not waivable as a matter of law; or (c) any claims for breach of the
Plan arising after the date that I sign the Release. In addition, nothing in
this Release prevents me from filing, cooperating with, or participating in any
investigation or proceeding before the Equal Employment Opportunity Commission,
the Department of Labor, the California Department of Fair Employment and
Housing, or any other government agency, except that I hereby waive my right to
any monetary benefits in connection with any such claim, charge, investigation
or proceeding. I hereby represent and warrant that, other than the Excluded
Claims, I am not aware of any claims I have or might have against any of the
Released Parties that are not included in the Released Claims.
     I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to my release of any
claims, including but not limited to my release of unknown and unsuspected
claims.

D-1



--------------------------------------------------------------------------------



 



     In addition to the above: (a) I agree not to disparage the Company or any
of the other Released Parties in any manner likely to be harmful to its or their
business, business reputations, or personal reputations; (b) I agree to return,
no later than my employment termination date, all Company property, documents,
information, and materials, including but not limited to any and all embodiments
(e.g., notes, computer-recorded information) of the Company’s proprietary or
confidential information (and all reproductions thereof, in whole or in part) in
my possession or control; and (c) I will not voluntarily provide assistance,
information or advice, directly or indirectly (including through agents or
attorneys), to any person or entity in connection with any claim or cause of
action of any kind brought against the Company or its officers, directors, or
affiliated entities, nor induce or encourage any person or entity to bring such
claims; provided that it shall not violate this covenant if I testify truthfully
when required to do so by a valid subpoena or under similar compulsion of law.
     I acknowledge that to become effective, I must sign and return this Release
to the Company so that it is received not later than fourteen (14) days
following the date it is provided to me.

                  Employee    
 
           
 
  Name:        
 
           
 
           
 
  Date:        
 
           

D-2